Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Wen-Yin et al. US 20030105589 A1 (hereinafter Liu) in view of Kadirkamanathan; Maha US 20140149113 A1 (hereinafter Kadirkamanathan).
Re claims 1, 8, and 15, Liu teaches
1. A method comprising: 
receiving, from a client device, a first message transmitted as part of a communication session, the first message including at least a first keyword; 
(keyword probabilities i.e. distribution, extracted from input text message using a client device 0057, 0067, 0083, 0089, 0094, 0103, 0123 with table related equations and fig. 1-3)
determining, by the one or more computer processors, a first embedding value for the first keyword based on the first embedding probability distribution; (a probability is a value of the set of probabilities from a keyword probabilities i.e. distribution, extracted from input text message using a client device 0057, 0067, 0083, 0089, 0094, 0103, 0123 with table related equations and fig. 1-3)
using the first embedding value as input into each mathematical function in a set mathematical functions, yielding a first set of coefficient values for the first keyword, each respective mathematical function from the set of mathematical functions corresponding to a respective classification label from a set of classification labels and defining a continuous surface, each respective mathematical function determined from embedding values for a set of known keywords, distribution variance values for the set of known keywords, and a subset of (sub-equation as part of higher probabilities equation using coefficients based on features e.g. Bayesian network of said features labeled for intent predication for highest score e.g. from “a”, “V”, and “Vm”, distribution is said to be uniform in nature, a probability is a value of the set of probabilities from a keyword probabilities i.e. distribution, extracted from input text message using a client device 0057, 0067, 0083, 0089, 0094, 0103, 0123 with table related equations and fig. 1-3)
for each classification label from the set of classification labels, calculating, by the one or more computer processors, a probability score based on the first set of coefficient values, yielding a set of probability scores for the first message; and (multiple nth scores, sub-equation as part of higher probabilities equation using coefficients based on features e.g. Bayesian network of said features labeled for intent predication for highest score e.g. from “a”, “V”, and “Vm”, distribution is said to be uniform in nature, a probability is a value of the set of probabilities from a keyword probabilities i.e. distribution, extracted from input text message using a client device 0057, 0067, 0083, 0089, 0094, 0103, 0123 with table related equations and fig. 1-3)
assigning a first classification label from the set of classification labels to the first message based on the set of probability scores for the first message.  (final label as intent, sub-equation as part of higher probabilities equation using coefficients based on features e.g. Bayesian network of said features labeled for intent predication for highest score e.g. from “a”, “V”, and “Vm”, distribution is said to be uniform in nature, average vectors, learning and adjust, a probability is a value of the set of probabilities from a keyword probabilities i.e. distribution, extracted from input text message using a client device 0057, 0067, 0083, 0089, 0094, 0103, 0123 with table related equations and fig. 1-3)
Kadirkamanathan has been incorporated in the instance a continuous surface shape, distribution, and variance are not otherwise inherently defined in the equations of Liu (Kadirkamanathan continuous probabilistic distribution shape using observational text analysis form speech to text using predictive modeling 0010)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Liu to incorporate the above claim limitations as taught by Kadirkamanathan to allow for the known refinement of NL predictive learning models using such general probability-based mathematical functions, 

Re claims 2, 9, and 16, Liu teaches
2. The method of claim 1, wherein determining the first embedding value for the first keyword comprises: determining a mean vector of the first embedding probability distribution representing the first keyword.  (average vector, final label as intent, sub-equation as part of higher probabilities equation using coefficients based on features e.g. Bayesian network of said features labeled for intent predication for highest score e.g. from “a”, “V”, and “Vm”, distribution is said to be uniform in nature, average vectors, learning and adjust, a probability is a value of the set of probabilities from a keyword probabilities i.e. distribution, extracted from input text message using a client device 0057, 0067, 0083, 0089, 0094, 0103, 0123 with table related equations and fig. 1-3)

Re claims 3, 10, and 17, Liu teaches
3. The method of claim 1, further comprising: 
comparing the probability scores from the set of probability scores to identify a highest probability score, yielding a comparison; and (higher probabilities equation using coefficients based on features e.g. Bayesian network of said features labeled for intent predication for highest score e.g. from “a”, “V”, and “Vm”, distribution is said to be uniform in nature, average vectors, learning and adjust, a probability is a value of the set of probabilities from a keyword probabilities i.e. distribution, extracted from input text message using a client device 0057, 0067, 0083, 0089, 0094, 0103, 0123 with table related equations and fig. 1-3)
determining, based on the comparison, that a first probability score from the set of probability scores is the highest probability score, the first probability score corresponding to the first classification label.  (final label as intent, sub-equation as part of higher probabilities equation using coefficients based on features e.g. Bayesian network of said features labeled for intent predication for highest score e.g. from “a”, “V”, and “Vm”, distribution is said to be uniform in nature, average vectors, learning and adjust, a probability is a value of the set of probabilities from a keyword probabilities i.e. distribution, extracted from input text message using a client device 0057, 0067, 0083, 0089, 0094, 0103, 0123 with table related equations and fig. 1-3)

Liu teaches
4. The method of claim 1, further comprising: 
for each known keyword from the set of known keywords, determining, based on an embedding probability distribution representing the respective known keyword, an embedding value for the respective known keyword, yielding the embedding values for the set of known keywords; and (final label as intent, sub-equation as part of higher probabilities equation using coefficients based on features e.g. Bayesian network of said features labeled for intent predication for highest score e.g. from “a”, “V”, and “Vm”, distribution is said to be uniform in nature, average vectors, learning and adjust, a probability is a value of the set of probabilities from a keyword probabilities i.e. distribution, extracted from input text message using a client device 0057, 0067, 0083, 0089, 0094, 0103, 0123 with table related equations and fig. 1-3)
for each known keyword, determining, based on the embedding probability distribution representing the respective known keyword, a distribution variance value for the respective known keyword, yielding the distribution variance values for the set of known keywords; and (Bayesian network of said features labeled for intent predication for highest score e.g. from “a”, “V”, and “Vm”, distribution is said to be uniform in nature, average vectors, learning and adjust, a probability is a value of the set of probabilities from a keyword probabilities i.e. distribution, extracted from input text message using a client device 0057, 0067, 0083, 0089, 0094, 0103, 0123 with table related equations and fig. 1-3)
determining the set of mathematical functions based on the embedding values for the set of known keywords, the distribution variance values for the set of known keywords, and the respective subset of coefficient values corresponding to the respective classification label, each mathematical function defining a continuous surface that includes each coefficient value from the respective subset of coefficient values across an embedding space, a shape of the surface being determined based on the distribution variance values for the set of known keywords.  (final label as intent, sub-equation as part of higher probabilities equation using coefficients based on features e.g. Bayesian network of said features labeled for intent predication for highest score e.g. from “a”, “V”, and “Vm”, distribution is said to be uniform in nature, average vectors, learning and adjust, a probability is a value of the set of probabilities from a keyword probabilities i.e. distribution, extracted from input text message using a client device 0057, 0067, 0083, 0089, 0094, 0103, 0123 with table related equations and fig. 1-3)
Kadirkamanathan has been incorporated in the instance a continuous surface shape, distribution, and variance are not otherwise inherently defined in the equations of Liu (Kadirkamanathan continuous probabilistic distribution shape using observational text analysis form speech to text using predictive modeling 0010)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Liu to incorporate the above claim limitations as taught by Kadirkamanathan to allow for the known refinement of NL predictive learning models using such general probability-based mathematical functions, thereby improving Liu to guarantee such functions are used for the most optimal predicted intent e.g. as in Liu’s fig. 1.


Re claims 5, 12, and 19, Liu teaches
5. The method of claim 4, wherein determining the set of mathematical functions comprises: comparing a first distribution variance 


Re claims 6 and 13, Liu teaches
6. The method of claim 1, wherein each classification label from the set of classification labels corresponds to a possible intent of the text.  (final label as intent, sub-equation as part of higher probabilities equation using coefficients based on features e.g. Bayesian network of said features labeled for intent predication for highest score e.g. from “a”, “V”, and “Vm”, distribution is said to be uniform in nature, average vectors, learning and adjust, a probability is a value of the set of probabilities from a keyword probabilities i.e. distribution, extracted from input text message using a client device 0057, 0067, 0083, 0089, 0094, 0103, 0123 with table related equations and fig. 1-3)

Re claims 7, 14, and 20, Liu teaches
7. The method of claim 6, further comprising: determining a response message to the first message based on a first intent corresponding to the first classification label; and transmitting the response message to the client device. (between client device and processing system to determine final label as intent, sub-equation as part of higher probabilities equation using coefficients based on features e.g. Bayesian network of said features labeled for intent predication for highest score e.g. from “a”, “V”, and “Vm”, distribution is said to be uniform in nature, average vectors, learning and adjust, a probability is a value of the set of probabilities from a keyword probabilities i.e. distribution, extracted from input text message using a client device 0057, 0067, 0083, 0089, 0094, 0103, 0123 with table related equations and fig. 1-3)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov